Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-40 are presented for examination.

Information Disclosure Statement
The IDS filed on 6/1/2020 are considered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 36 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 34. When two claims in an application are duplicates or else are so close in content that they both 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 7,903,540. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipated the instant application claims.
Instant Application Claims
Patent 7,903,540 Claims 
21. A base station operable to synchronize transmission of multicast-broadcast service (MBS) data on a communication channel allocated for transmission of MBS data packets with a first group of base stations of an MBS zone in a wireless network, the base station comprising: 



a processor operable to process MBS data packets to be transmitted by the base station on the communication channel allocated for transmission of MBS data packets, the base station belonging to the first group of base stations, 


determine whether any of the MBS data packets have not been properly received, and 



a transceiver operative to: (i) receive synchronization information to enable said base station to start transmitting MBS data at a synchronized starting time point; (ii) receive MBS data to be transmitted by all of said plurality of base stations; a processor operative to: 

(i) determine whether any of the MBS data has not been properly received, and upon determining the existence of such faulty MBS .


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10-13 of U.S. Patent No. 10,608,958 in view of U.S. Patent No. 7,903,540. Patent 10,608,958 claim 1 claims more than the same scope as of claim 21 but only lacks to claim the limitation of “to transmit available MBS data packets and not transmit during the silence period corresponding”.   However, such limitation is disclosed and claimed in Patent 7,903,540 claim 13.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the two patents to transmit the MBS data packets that was lost and not transmitted during the silence period to ensure the data packet is delivered.  Same rationale is applied to claim 31.  

Instant Application Claims
Patent Claims 

with a first group of base stations of an MBS zone in a wireless network, the base station comprising: 





a processor operable to process MBS data packets to be transmitted by the base station on the communication channel allocated for transmission of MBS data packets, the base station belonging to the first group of base stations, 

determine whether any of the MBS data packets have not been properly received, and upon determining that an MBS data packet has not been properly received, obtain information regarding the duration of a silence period that corresponds to the time that would have been required for transmission of the MBS data packet that was not properly received; and a transceiver operable to transmit available MBS data packets and not transmit during the silence period corresponding.  

Claim 1. A base station operable to synchronize transmission of multicast-broadcast service (MBS) data 


with a first group of base stations of an MBS zone in a wireless network, comprising: 

a receiver operable to receive synchronization information, the synchronization information including at least scheduling information for the MBS zone, receive MBS data packets related to an MBS content; 
a transmitter operable to transmit the MBS data packets in accordance with the synchronization information; and 
a processor operable to process the MBS data packets during a distribution period, 


detect lost MBS data packets, on condition that no lost MBS data packets are detected, map the MBS data packets synchronously to an MBS region of a radio frame, according to the scheduling information, and on condition that a lost MBS data packet is detected, cease mapping the MBS data packets to the radio frame for a silence period corresponding to a length of the lost MBS data packet.

In view of Patent 7,903,540

Claim 13. A base station operative to provide multicasting/broadcasting services (MBS) to mobile subscribers in a wireless communications network, said wireless communications network comprising a plurality of base stations each operative to provide MBS to mobile subscribers, wherein said base station comprises: 

a transceiver operative to: (i) receive synchronization information to enable said base station to start transmitting MBS data at a synchronized starting time point; (ii) receive MBS data to be transmitted by all of said 

(i) determine whether any of the MBS data has not been properly received, and upon determining the existence of such faulty MBS data, initiating a process to recover said faulty MBS data or to obtain within a first pre-determined time interval information regarding the duration of a time period that would have been required for transmission of the faulty MBS data; (ii) in case that said faulty MBS data has not been recovered, to determine a starting point of a silence period which would proceed the last data that has been properly received and the duration of said silence period based on the information received by said transceiver; and wherein said transceiver is further operative to transmit available MBS data, starting at the synchronized starting time point and for the duration of a second pre-determined time interval, and wherein in case the faulty MBS data has not recovered, to refrain from transmitting any signals along a communication channel allocated for transmission of MBS data during said silence period.

Claim 2 of Patent 10,608,958
Claim 23
Claims 4-5 of Patent 10,608,958
Claim 24
Claim 6 of Patent 10,608,958
Claim 25
Claim 7 of Patent 10,608,958
Claim 26
Claim 8 of Patent 10,608,958
Claim 27
Claim 10 of Patent 10,608,958
Claim 28
Claim 11 of Patent 10,608,958
Claim 29
Claim 12 of Patent 10,608,958
Claim 30
Claim 13 of Patent 10,608,958

Claim 1 and Claim 6 of Patent 10,608,958, in view of Patent 7,903,540 Claim 13
Claim 32
Claim 2 of Patent 10,608,958
Claim 33
Claims 4-5 of Patent 10,608,958
Claim 34
Claim 8 of Patent 10,608,958
Claim 35
Claim 7 of Patent 10,608,958
Claim 36
Claim 8 of Patent 10,608,958
Claim 37
Claim 10 of Patent 10,608,958
Claim 38
Claim 11 of Patent 10,608,958
Claim 39
Claim 12 of Patent 10,608,958
Claim 40
Claim 13 of Patent 10,608,958


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al, US 2012/0110115

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
April 20, 2021